  Case 19-03067      Doc 54   Filed 08/07/19 Entered 08/08/19 06:25:48            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-03067
Andre' L. Davis                            )
                                           )               Chapter: 13
                                           )
                                                           Honorable Deborah L. Thorne
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 38, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: August 07, 2019                                           United States Bankruptcy Judge
